Title: To James Madison from Sylvanus Bourne, 16 July 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


16 July 1802, Amsterdam. Transmits latest issues of Leiden Gazette; “those you desired for the last years are all packed & only want a Conveyance to Baltimore—my house here will continue to forward those which succeed.” Expects to embark for the U.S. within the month, “as the most probable means of restoring the physical & intellectual health of Mrs B.,” and has made arrangements for filling his place during his absence.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. Mistakenly docketed by Wagner, “16 Jany. 1803,” and filed under that date.



   
   A full transcription of this document has been added to the digital edition.

